           Case 1:14-cr-00075-RA Document 21 Filed 06/10/20 Page 1 of 2
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/10/2020


 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                                No. S2 12-CR-489 (RA)
                                                                    14-CR-75 (RA)
                        v.
                                                                        ORDER
 PAUL CALDER LEROUX,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       In a June 8, 2020 Order, the Court held that the public’s qualified First Amendment right

of access would be unduly abridged if either party’s sentencing submission remains entirely

under seal or in redacted form without sufficient justification. The Court directed the parties to

meet and confer and either file their sentencing submissions in unredacted form on the docket, or

file redacted versions thereof along with an explanation as to how those redactions are narrowly

tailored to a compelling interest.

       On June 9, 2020, the Government filed a proposed redacted sentencing submission under

seal, along with a letter providing the justifications for its proposed redactions. The Court

approves most of the Government’s proposed redactions. On page 1, however, with the

exception of the names of Mr. LeRoux’s biological parents, there is no compelling justification

for the proposed redactions because this biographical information about Mr. Leroux is already

publicly available in the unredacted portions of the sentencing submission that Mr. LeRoux

himself filed on the docket on June 7, 2020. Dkt. 17. All of the remaining proposed redactions,

however, are narrowly tailored to the compelling interests of protecting the privacy of third

parties, see United States v. Amodeo (“Amodeo II”), 71 F.3d 1044, 1050-51 (2d Cir. 1995)

(“[t]he privacy interests of innocent third parties . . . should weigh heavily in a court’s balancing
            Case 1:14-cr-00075-RA Document 21 Filed 06/10/20 Page 2 of 2



equation.”) (citation omitted), protecting Mr. LeRoux’s safety, see United States v. Armstrong,

185 F. Supp. 3d 332, 336 (E.D.N.Y. 2016) (citations omitted), and protecting the secrecy of the

Government’s investigations, see United States v. Amodeo (“Amodeo I”), 44 F.3d 141, 147 (2d

Cir. 1995); Amodeo II, 71 F.3d at 1050; United States v. Smith, 985 F.Supp.2d 506, 531

(S.D.N.Y.2013). Accordingly, the Government shall promptly file its sentencing submission on

the docket with all of its proposed redactions, with the exception of the redactions on page 1

other than the names of Mr. LeRoux’s biological parents. The Government shall also file the

redacted version of its letter.

         Also on June 9, 2020, Mr. LeRoux filed a letter under seal stating, “After meeting and

conferring with the government, we submit the redactions that both parties agree are

unnecessary.” (emphasis added). Mr. LeRoux has not, however, provided a justification for all

the redactions that he believes are narrowly tailored to a compelling interest, as required by the

Court’s June 8, 2020 Order. No later than 5 PM on June 10, 2020, he shall do so, along with a

revised version of his sentencing submission that redacts only those portions for which he

provides a justification.

SO ORDERED.

Dated:      June 10, 2020
            New York, New York



                                                  Ronnie Abrams
                                                  United States District Judge




                                                     2
